Name: Commission Regulation (EC) No 1904/2003 of 29 October 2003 laying down transitional provisions for Regulation (EC) No 2535/2001 as regards the import of certain milk products from the Republic of Slovenia
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1904Commission Regulation (EC) No 1904/2003 of 29 October 2003 laying down transitional provisions for Regulation (EC) No 2535/2001 as regards the import of certain milk products from the Republic of Slovenia Official Journal L 280 , 30/10/2003 P. 0020 - 0020Commission Regulation (EC) No 1904/2003of 29 October 2003laying down transitional provisions for Regulation (EC) No 2535/2001 as regards the import of certain milk products from the Republic of SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1787/2003(2), and in particular Article 29(1) thereof,Whereas:(1) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 1157/2003(4), lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for in the Europe Agreements between the Community and certain central and east European countries.(2) Under sections 1 and 4 of Chapter I of Title II of Regulation (EC) No 2535/2001, import licences at a rate of duty of 20 % were to be issued at the end of July 2003 within the framework of certain quotas agreed with Slovenia, valid for 150 days from the date of issue.(3) The concessions provided for in Council Decision 2003/452/EC of 26 May 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(5), enter into force on 1 November 2003. Since these concessions involve, inter alia, exemption from customs duty for imports within the framework of the quota in question from the date of entry into force of the additional protocol, imports carried out from 1 November 2003 under that quota must be exempted from customs duty.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Under the concessions provided for in Decision 2003/452/EC on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions, imports carried out from 1 November 2003 under licences issued for the period July to December 2003 for quota No 09.4088 shall be exempt from customs duty.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 270, 21.10.2003, p. 121.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 162, 1.7.2003, p. 19.(5) OJ L 152, 20.6.2003, p. 22.